Citation Nr: 0630351	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, claimed as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the benefit 
sought on appeal.  The veteran perfected an appeal of that 
decision.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
the veteran's squamous cell carcinoma is not related to an 
in-service disease or injury, including radiation exposure.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

Skin cancer is not one of the diseases to which the 
presumption of service connection applies for radiation-
exposed veterans.  Consideration of the presumptive 
provisions applicable to such diseases does not, therefore, 
support a grant of service connection.  See 38 C.F.R. 
§§ 3.307, 3.309(d) (2005).

If a veteran develops a radiogenic disease, including skin 
cancer, following his separation from service and contends 
that the disease resulted from exposure to ionizing radiation 
during service, an assessment will be made as to the size and 
nature of the radiation dose.  If it is determined that the 
veteran was exposed to ionizing radiation during service and 
he subsequently develops a radiogenic disease within the 
applicable presumptive period, the case will be submitted to 
the Under Secretary for Benefits for a determination on 
whether the radiogenic disease resulted from exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311 (2005).

The evidence shows that the veteran underwent surgical 
treatment in March 1997 for squamous cell carcinoma on the 
right side of the face.  The evidence also shows that he was 
exposed to ionizing radiation while participating in the 
atmospheric testing of nuclear weapons (Operation Upshot-
Knothole), and skin cancer is a radiogenic disease in 
accordance with 38 C.F.R. § 3.311(b).  His claim is, 
therefore, supported by a current medical diagnosis of 
disability, and evidence of an in-service injury.  The 
medical evidence shows, however, that the squamous cell 
carcinoma is not related to the radiation exposure during 
service.  Hickson, 12 Vet. App. at 253.

In accordance with 38 C.F.R. § 3.311, the RO obtained a dose 
estimate from the Defense Threat Reduction Agency (DTRA).  In 
a June 2002 report the DTRA determined, based on dose 
reconstruction data, that the veteran's exposure to ionizing 
radiation during service resulted in a probable dose of 0.1 
rem.  The RO obtained a revised dose estimate following the 
findings of the National Research Council in May 2003 that 
the dose estimates previously provided by the DTRA may have 
underestimated the amount of radiation to which veterans were 
exposed.  In a June 2004 report the DTRA determined that the 
veteran received up to 0.1 rem as a total external dose, and 
up to 0.2 rem to the face.

The veteran's representative contends that the dose estimate 
provided by the DTRA is not accurate because the DTRA did not 
consider the radiation exposure claimed by the veteran as a 
result of arming nuclear warheads at the Armed Forces Special 
Weapons Project, as well as participation in Operation 
Upshot-Knothole.  In preparing the revised dose estimate, 
however, the DTRA expressly considered the veteran's report 
of being exposed to radiation in his duties as an electrical 
assembly specialist.  Further development of this issue is 
not, therefore, warranted.

The RO obtained a medical opinion from the Under Secretary 
for Benefits pursuant to 38 C.F.R. § 3.311 regarding the 
probability of the in-service radiation exposure causing the 
veteran's squamous cell carcinoma.  The Under Secretary for 
Benefits determined, based on a medical analysis by the Under 
Secretary for Health, that there was no reasonable 
possibility that the veteran's skin cancer could be 
attributed to ionizing radiation during service.  There is no 
medical evidence of record to the contrary.  The veteran's 
assertion that his skin cancer was caused by radiation 
exposure is not probative because he is not competent to 
provide such evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board finds, therefore, that the 
probative evidence shows that the squamous cell carcinoma is 
not related to an in-service injury, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for squamous cell 
carcinoma.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in December 2001 and January 2005.  In 
those notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2005).  Because 
entitlement to service connection has been denied, any 
question regarding the effective date or assigned rating is 
moot and any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified.  The RO also 
obtained dose estimates from the DTRA, and a medical opinion 
from the Under Secretary for Benefits in accordance with 
38 C.F.R. § 3.311.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim; as such, all relevant data has been obtained for 
determining the merits of his claim and no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for squamous 
cell carcinoma, claimed as secondary to radiation exposure, 
is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


